            Case 2:13-cv-00904-TLN-EFB Document 71 Filed 01/13/19 Page 1 of 2



 1   Christopher Ho, SBC No. 129845
     Marisa Díaz, SBC No. 293072
 2   LEGAL AID AT WORK
 3
     180 Montgomery Street, Suite 600
     San Francisco, California 94104-4244
 4   Telephone: (415) 864-8848
     Facsimile: (415) 593-0096
 5

 6
     Blanca A. Bañuelos, SBC No. 231585
     Esmeralda Zendejas, SBC No. 258809
 7   CALIFORNIA RURAL LEGAL
      ASSISTANCE, INC.
 8
     145 E. Weber Avenue
 9   Stockton, California 95202
     Telephone: (209) 946-0609
10   Facsimile: (209) 946-5730
11
     Michael L. Meuter, SBC No. 161554
12   CALIFORNIA RURAL LEGAL
       ASSISTANCE, INC.
13   3 Williams Road
     Salinas, California 93905
14
     Telephone: (831) 757-5221
15   Facsimile: (831) 757-6212

16   Attorneys for Plaintiff
17
                               IN THE UNITED STATES DISTRICT COURT
18
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
19

20
     JOSE ARNULFO ARIAS,                  ) Case No.: 2:13-CV-00904 TLN EFB
21                                        )
               Plaintiff,                 )
22                                        ) NOTICE OF VOLUNTARY DISMISSAL
                                          )
23         v.                             ) [Fed.R.Civ.P. 41(a)(1)(A)(i)]
                                          )
24   ANTHONY RAIMONDO, an individual; and )
     DOES ONE THROUGH TWENTY,             )
25                                        )
               Defendants.                )
26                                        )
                                          )
27
                                          )
                                          )
28
                                          )



                                   NOTICE OF VOLUNTARY DISMISSAL
     {00560522.DOCX}
            Case 2:13-cv-00904-TLN-EFB Document 71 Filed 01/13/19 Page 2 of 2




             Plaintiff dismisses the within action with prejudice.
 1

 2

 3
     Dated: January 13, 2019                       Respectfully submitted,
 4
                                                   Christopher Ho
 5                                                 Marisa Díaz
                                                   LEGAL AID AT WORK
 6

 7                                                 Blanca A. Bañuelos
                                                   Esmeralda Zendejas
 8                                                 Michael L. Meuter
                                                   CALIFORNIA RURAL LEGAL ASSISTANCE,
 9
                                                     INC.
10

11
                                             By: ________________________________________
12                                                         CHRISTOPHER HO
13
                                                   Attorneys for Plaintiff
14                                                 JOSE ARNULFO ARIAS
15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                   NOTICE OF VOLUNTARY DISMISSAL
     {00560522.DOCX}
